Mr. Justice "Wall delivered the ouinioh of the Court. The plaintiff in error was convicted of the offense of keeping open a tippling house on Sunday. He has brought the record here and insists that the evidence does ’not support the charge. The proof is in substance that the witness, on one occasion, helped the defendant to close up the saloon on Saturday night after the closing hour of eleven o’clock and that they did not get through until after midnight. On that occasion the witness got two drinks of beer, whether before or after twelve o’clock is not shown, and he was paid fifty cents for the job. On another occasion some months later the same witness, by agreement, went to the saloon on Sunday for the purpose of helping the defendant make some change in the bar fixtures. Not finding defendant there he went to his residence on the same lot and called him, when defendant opened the saloon and they made the intended changes in the fixtures. The witness was permitted at that time to help himself to whatever he wanted, and was paid twenty-five cents for his work. The following Sunday he went there again by arrangement, to help move the counter, and as before he got some beer and was paid twrenty-five cents for his work. On the last occasion another man was present and helped with the counter which was too heavy for the witness and defendant to handle without assistance. In the case of Kroer v. The People, 78 Ill. 294, the Supreme Court say: “We understand that a tippling house will be kept open on the Sabbath day within the meaning of the statute when it is so kept that access may be had there on the Sabbath day and facility afforded for the obtaining of intoxicating drinks. “It is not necessary that the house should be kept open in all respects, its front door and windows, as on work days. It is not material whether the entrance be afforded at the front door or at a back door; whether the door be kept open for admittance, or a closed door is open for admission on application; or whether admittance be gained by a way known to the general public or not. “ It is sufficient that admittance be afforded to those who apply for admission and that they are there accommodated with the beverages furnished at a tippling house.” Applying the principle to be deduced from the above quotation we think the evidence in this record fails to support the verdict. On neither of the occasions was the saloon opened for the purpose of dispensing drink. The mere fact that the witness obtained liquor there after he had gone in for another purpose is not enough. Hor is it material whether what he drank was in part pay for what he did, of which there is no proof. The offense charged is not the selling or giving of liquor in a tippling house on Sunday— but keeping open a tippling house on that day—that is, admitting persons there for the purpose of tippling. Here all that was done was to admit the witness for the purpose of doing certain work, and there is no reason to suppose that there was any intended evasion of the statute. There was no “ keeping open ” within the statute. The judgment will be reversed and the cause remanded.